             Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 1 of 21




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                    )
    In re:                                                          )      Chapter 11
                                                                    )
    SANCHEZ ENERGY CORPORATION, et al.,1                            )      Case No. 19-34508 (MI)
                                                                    )
                             Debtors.                               )      (Jointly Administered)
                                                                    )

             DEBTORS’ SECOND MOTION FOR ENTRY OF AN ORDER TO EXTEND
              THEIR EXCLUSIVITY PERIODS TO FILE A CHAPTER 11 PLAN AND
                          SOLICIT ACCEPTANCES THEREOF

                   THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY
                   AFFECT YOU. IF YOU OPPOSE THE MOTION, YOU
                   SHOULD IMMEDIATELY CONTACT THE MOVING PARTY
                   TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
                   PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE
                   AND SEND A COPY TO THE MOVING PARTY. YOU MUST
                   FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF
                   THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE
                   MUST STATE WHY THE MOTION SHOULD NOT BE
                   GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE,
                   THE RELIEF MAY BE GRANTED WITHOUT FURTHER
                   NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
                   HAVE NOT REACHED AN AGREEMENT, YOU MUST
                   ATTEND THE HEARING. UNLESS THE PARTIES AGREE
                   OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT
                   THE HEARING AND MAY DECIDE THE MOTION AT THE
                   HEARING.

                   REPRESENTED PARTIES SHOULD ACT THROUGH THEIR
                   ATTORNEY.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Sanchez Energy Corporation (0102); SN Palmetto, LLC (3696); SN Marquis LLC (0102); SN
    Cotulla Assets, LLC (0102); SN Operating, LLC (2143); SN TMS, LLC (0102); SN Catarina, LLC (0102); Rockin
    L Ranch Company, LLC (0102); SN EF Maverick, LLC (0102); SN Payables, LLC (0102); and SN UR Holdings,
    LLC (0102). The location of the Debtors’ service address is 1000 Main Street, Suite 3000, Houston, Texas 77002.
          Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 2 of 21




          The above-captioned debtors and debtors in possession (collectively, the “Debtors”) submit

this motion (the “Motion”)2 pursuant to section 1121(d) of the title 11 of the United States Code

(the “Bankruptcy Code”), Rule 9006 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Rule 9013-1 of the Bankruptcy Local Rules (the “Bankruptcy Local Rules”)

and the Procedures for Complex Chapter 11 Cases in the Southern District of Texas (the “Complex

Case Procedures”) required by the United States Bankruptcy Court for the Southern District of

Texas (the “Court”) for entry of an order, substantially in the form attached hereto as Exhibit A,

(i) further extending for a period of 90 days, to and including June 8, 2020,3 the period under

Bankruptcy Code section 1121(b) during which the Debtors have the exclusive right to file a

chapter 11 plan of reorganization (the “Exclusive Plan Filing Period”) and (ii) further extending

for a corresponding period, to and including August 6, 2020, the period under Bankruptcy Code

section 1121(c)(3) to obtain acceptances of such a plan (the “Exclusive Plan Solicitation Period,”

and, together with the Exclusive Filing Period, the “Exclusive Periods”), without prejudice to the

Debtors’ right to seek further extensions of the Exclusive Periods.4

                                              Preliminary Statement

          1.       The Debtors entered these chapter 11 cases with the goal of stabilizing their

business operations, which the Debtors have successfully achieved, and then proceeding to the

process of negotiating a value-maximizing restructuring with their key creditor constituencies,


2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First Day
    Declaration.
3
    Ninety days from the end of the Debtors’ current Exclusive Plan Filing Period is Sunday, June 7, 2020. Pursuant
    to Rule 9006(a)(1) of the Bankruptcy Rules, if the last day of a specified time period is a Saturday, Sunday or a
    legal holiday, the period continues to run until the end of the next day that is not a Saturday, Sunday or a legal
    holiday. Accordingly, the requested extended Exclusive Plan Filing Period is Monday, June 8, 2020.
4
    Section F of the Complex Case Procedures provides that if a motion complying with Rule 9013-1 of the Bankruptcy
    Local Rules to extend the time to take any action before the expiration of the period prescribed in by the Bankruptcy
    Code, the time for taking such action is automatically extended until the Court rules on the motion. Therefore, the
    Exclusive Periods are automatically extended pursuant to the Complex Case Procedures until the Court rules on the
    Motion.

                                                            2
          Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 3 of 21




which process has now commenced. Based upon the substantial progress towards a plan of

reorganization that has been achieved to date, the further substantial progress that the Debtors are

optimistic can be made in the coming months, and the extensive efforts of the Debtors to administer

these large and complex cases, the Debtors submit that there is ample cause to further extend the

Exclusive Periods.

          2.       Following the appointment of Mohsin Meghji as the Debtors’ chief restructuring

officer (the “CRO”) after a highly-contested hearing in December (which order approving the

appointment was entered on the last day of the Debtors’ initial Exclusive Plan Filing Period),5 the

Debtors’ embarked on the intensive and time-consuming process of revisiting and reworking their

business plan to account for the current market conditions. This process, which also necessarily

required the Debtors’ newly appointed CRO to embark on the substantial task of quickly learning

about all elements of the Debtors’ complex business and operations, consumed substantially all of

the months of December and January. At a hearing on January 8, 2020 (the “January 8 Hearing”),

the Debtors represented to the Court that they would engage with key creditor constituencies

regarding a plan of reorganization once the business plan was complete.

          3.       To that end, in late January, after multiple rounds of review by, and discussions

among the special committee (the “Special Committee”) of the board of directors of Sanchez

Energy Corporation (“SN”) and the Debtors’ advisors, the Special Committee approved the

Debtors’ business plan, and the Debtors immediately proceeded on January 26, 2020 to share the

business plan with each of the official committee of unsecured creditors (the “Creditors’



5
    On December 6, 2019, the Debtors filed the Debtors’ Motion for Entry of an Order to Extend Their Exclusivity
    Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof [Docket No. 694]. Pursuant to Section F of the
    Complex Case Procedures, the Debtors had a bridge extension of the Exclusive Periods until the hearing held on
    January 8, 2020, where the Court entered the Order Extending the Exclusive Period for the Debtors to File a Chapter
    11 Plan and Solicit Acceptance Thereof [Docket No. 800] (the “First Exclusivity Extension Order”).


                                                           3
       Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 4 of 21




Committee”), the advisors for the ad hoc group of secured noteholders (the “Ad Hoc Secured

Noteholder Group”) and the advisors for the ad hoc group of unsecured noteholders (the “Ad Hoc

Unsecured Noteholder Group”). In conjunction with sharing the business plan with the Debtors’

key creditor constituencies, in order to facilitate restructuring discussions, the Debtors also shared

an illustrative restructuring term sheet which proposed a plan of reorganization framework that has

served as the starting point for plan negotiations.

       4.      Since providing a business plan and illustrative term sheet to key creditor groups

on January 26, the Debtors have held separate, hours-long, in-person meetings with each of the

advisors and members of the Creditors’ Committee, the advisors to the Ad Hoc Secured Noteholder

Group and the advisors to the Ad Hoc Unsecured Noteholder Group to begin the process of

soliciting feedback with respect to the proposed business plan, including with respect to the

Debtors’ optimal drilling program, and commencing plan negotiations. Subsequent to each of

those meetings, the Debtors and their advisors have been working closely with the advisors to each

of these creditor constituencies to respond to substantial diligence requests, by providing back-up

documents and analysis and holding numerous diligence calls. Moreover, the Debtors worked

with the advisors to the Ad Hoc Secured Noteholder Group and Ad Hoc Unsecured Noteholder

Group to negotiate the terms of a confidentiality agreement for the members of their respective

groups, which would allow the Debtors to involve the members of those groups directly in

restructuring discussions. As of the date of this filing, eight members of the Ad Hoc Secured

Noteholder Group and three members of the Ad Hoc Unsecured Noteholder Group have executed

confidentiality agreements, and the Debtors have begun discussions with these parties, including

holding a meeting on February 25, 2020 (the “February 25 Meeting”) with the Creditors’




                                                  4
          Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 5 of 21




Committee, Ad Hoc Secured Noteholder Group and Ad Hoc Unsecured Noteholder Group for

purposes of advancing plan negotiations.

          5.       At the same time, in furtherance of the goal of moving these chapter 11 cases

towards confirmation and emergence, the Debtors are well-advanced in drafting a plan of

reorganization and the associated disclosure statement so that the Debtors are prepared to meet the

current March 9 deadline under their DIP Facility for filing those key documents.6 However, the

Debtors may be required to continue negotiations with creditor constituencies even after a plan is

filed, and the Debtors will require more time beyond the current Exclusive Periods to achieve

confirmation of their plan. In addition, it is possible that the current March 9 deadline could be

extended to allow plan negotiations to continue. Therefore, it is critical that the Debtors obtain a

further extension of the Exclusive Periods.

          6.       The Debtors, of course, could not and did not merely focus on finalizing the

business plan during the Exclusive Periods. In addition to the above, the activities undertaken by

the Debtors since the Court last authorized an extension of the Exclusive Periods include:

               a. DIP Financing Approved on Consensual Basis. Following extensive negotiations
                  with stakeholders on the Debtors’ postpetition financing (the “DIP Financing”), on
                  January 22, 2020 the Court entered the Final Order (I) Authorizing Debtors (A) to
                  Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b),
                  364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e) and (B) To Utilize Cash
                  Collateral Pursuant to 11 U.S.C. § 363 and (II) Granting Adequate Protection
                  Pursuant to 11 U.S.C. §§ 361, 362, 363, 364 and 507(b) [Docket No. 865] granting
                  final approval of the Debtors’ DIP Financing. Consistent with their representation
                  to the Court at the January 8 Hearing, the Debtors worked with the DIP Lenders,
                  the Creditors’ Committee and the Ad Hoc Unsecured Noteholders Group to reach
                  a consensual resolution of all issues with respect to the Final DIP Order, and the
                  Court was able to enter the Final DIP Order on a consensual basis. With the DIP
                  Financing in hand, the Debtors have the liquidity necessary to administer these



6
    Pursuant to the Amended and Restated Senior Secured Debtor-in-Possession Term Loan Credit Agreement [Docket
    No. 865, Ex. 1] (the “DIP Facility”), the Debtors must have a plan of reorganization or plan of liquidation on file
    with the Court on or before March 9, 2020.


                                                           5
Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 6 of 21




      chapter 11 cases, conduct their business in the ordinary course and focus on the
      formulation of a value maximizing restructuring.

   b. Lease Extension Stipulations. In order to prevent disruption to the Debtors’ day-
      to-day operations, the Debtors have successfully negotiated stipulations with the
      landlords for their three office locations for an extension of the deadline under
      Bankruptcy Code section 365(d)(4) for the assumption or rejection of
      nonresidential real property leases. The three stipulations each provide that the
      time the Debtors have to assume or reject those nonresidential real property leases
      is extended to the earlier of June 30, 2020 and the effective date of any plan of
      reorganization. The Debtors will be filing a motion to approve these stipulations in
      the near term.

   c. Claims Reconciliation Process. On January 31, 2020, the Court entered the Order
      Approving Omnibus Claims Objection Procedures and Filing of Substantive
      Omnibus Claims Objections [Docket No 898], authorizing the Debtors’ procedures
      for reconciling and noticing potential claimants in these chapter 11 cases. The
      Debtors, assisted by their advisors, have begun the intensive process of analyzing
      the hundreds of proofs of claim filed in these chapter 11 cases in order to reconcile
      such proofs of claim against any submitted evidence, the Debtors’ books and
      records, and available supporting documentation. The Debtors intend to file their
      first omnibus objection to certain proofs of claim in the near term in order to begin
      the process of claims reconciliation.

   d. Midstream/Marketing Contract Review and Analysis. The Debtors have
      undertaken a comprehensive review of all of their midstream and marketing
      agreements for the purpose of determining the optimal midstream and marketing
      contract program that will enable the Debtors to better maximize the overall value
      of assets for the benefit of their stakeholders. The Debtors’ analysis of their
      midstream, marketing and related contract agreements is being undertaken with an
      eye towards providing for maximum efficiency, value and flexibility in the
      gathering, transport, processing, and marketing for the hydrocarbon production of
      both the Debtors, and where applicable, of their working interest partners.

   e. Material Oil and Gas Leases. In a further effort to maximize the value of the
      Debtors’ estates for the benefit of their stakeholders, the Debtors have had
      constructive discussions with certain landlords for their material oil and gas leases
      regarding some potential modifications to the terms of the leases and the Debtors’
      drilling obligations thereunder.

   f. Claims Investigation and Lien Analysis. Beginning prepetition and continuing
      after the Petition Date, the Special Committee, now with the involvement of the
      CRO, has been engaged in the investigation of any and all potential claims or causes
      of action of the Debtors against Sanchez Oil & Gas Corporation (“SOG”), Sanchez
      Midstream Partners, LP (“SNMP”), and/or their respective affiliates in connection
      with prepetition transactions with the Debtors. The Court approved the Special
      Committee’s retention of Ropes & Gray LLP as special counsel to assist the Special


                                        6
Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 7 of 21




      Committee in its investigation on November 6, 2019. Order Authorizing the
      Retention and Employment of Ropes & Gray LLP as Special Counsel to the Special
      Committee of the Board of Directors of Sanchez Energy Corporation [Docket No.
      565]. Separately, the Special Committee and the CRO, with the assistance of
      Jackson Walker LLP, have also been engaged in a comprehensive analysis of the
      liens and mortgages securing prepetition secured creditors’ claims (the “Prepetition
      Liens”). The Debtors have substantially completed their analysis and have been
      using their conclusions both to inform plan-related negotiations with stakeholders
      and prepare a draft complaint should the Debtors determine that it is appropriate to
      commence an adversary proceeding in respect of the Prepetition Liens. At a
      hearing on February 20, 2020 in connection with the Motion of the Official
      Committee of Unsecured Creditors for Leave, Standing, and Authority to Prosecute
      Claims on Behalf of the Debtors’ Estates and for Related Relief [Docket No. 875],
      the Court entered an order maintaining the Debtors’ exclusive right to file a
      complaint challenging the Prepetition Liens until March 10, 2020 (the “Debtors’
      Complaint Filing Deadline”). If the Debtors fail to file a complaint by the
      Complaint Filing Deadline, standing to bring a lien challenge will vest in the
      Creditors’ Committee, who must then file a complaint by March 13, 2020. Further,
      if the Debtors file a motion to settle the estates’ claims relating to the Prepetition
      Liens under Bankruptcy Rule 9019 (a “9019 Motion”) by the Debtors’ Complaint
      Filing Deadline, any adversary proceeding will be abated pending the Court’s
      ruling on the 9019 Motion. See Order Resolving Committee’s Standing Motion
      (ECF No. 875 and Related ECF Nos.) [Docket No. 984]. The Debtors will be
      prepared to make any appropriate filings by the court-ordered deadlines.

   g. Discovery in Connection with Creditors’ Committee Investigation. The Debtors
      have expended significant resources responding to the Creditors’ Committee’s
      various discovery requests and preparing for and attending multiple depositions
      noticed by the Creditors’ Committee in connection with its separate investigation
      of potential estate claims and causes of action. As of the date of this filing, the
      Debtors have prepared for and defended the depositions of four current and former
      officers of SN and are preparing to defend the deposition of SN’s executive
      chairman. The Debtors have also attended, or will attend, depositions of current
      officers of SNMP and SOG. In preparation for these depositions, the Debtors
      reviewed thousands of documents for privilege and relevance to the Creditors’
      Committee’s discovery requests, and have made substantial document productions.
      In total, the Debtors have produced approximately 710,000 pages of documents in
      response to the Creditors’ Committee’s discovery requests in connection with its
      investigation of potential estate claims and causes of action.

   h. Litigation & Adversary Proceedings. In addition to restructuring efforts, the
      Debtors have engaged in extensive litigation since the early stages of these chapter
      11 cases to prevent substantial interference with the Debtors’ chapter 11 process.
      These efforts have continued during the Debtors’ current Exclusive Periods and
      include:




                                        7
Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 8 of 21




        i.   Gavilan Adversary Proceeding. On August 23, 2019, Gavilan Resources,
             LLC (“Gavilan”) filed a motion seeking relief from the automatic stay
             [Docket No. 222] (the “Gavilan Lift Stay Motion”) so that arbitration then-
             pending between Gavilan and the Debtors before the American Arbitration
             Association regarding the operatorship of the Comanche Assets (the
             “Comanche Operatorship Dispute”) can proceed to a decision. At a hearing
             on December 12, 2019, the parties agreed that (a) the Comanche
             Operatorship Dispute would remain stayed until January 23, 2020, (b) the
             Comanche Operatorship Dispute would not be resolved through arbitration
             but would be heard by this Court with a trial to begin on March 9, 2020 at
             8:30 a.m. CT, (c) pretrial briefing by the parties would be due on March 2,
             2020, and (d) the Court would conduct a pretrial conference on March 3,
             2020. The Court entered the parties’ Stipulation and Agreed Order
             Consensually Resolving Gavilan’s Motion to Modify the Automatic Stay
             [Docket. No. 885], and opened an adversary proceeding solely for docket
             control purposes and administrative convenience, Gavilan Resources, LLC
             v. SN EF Maverick, LLC, et al, Adv. Proc. No. 20-3021. Pursuant to the
             Court’s order, the stay of the Comanche Operatorship Dispute was lifted on
             January 23, 2020, after which the parties have been engaged in discovery,
             including taking depositions, in advance of the upcoming trial.

       ii.   Valdez Motion for Relief from the Automatic Stay. As of the filing of this
             Motion, in addition to the Gavilan Lift Stay Motion, Marco Valdez’s Motion
             for Relief from the Stay [Docket No. 246] (the “Valdez Lift Stay Motion”)
             remains pending. The Debtors filed an objection to the Valdez Lift Stay
             Motion on October 16, 2019 [Docket No. 471], and the hearing on the
             Valdez Lift Stay Motion has been reset multiple times. The Debtors have
             worked, and continue to work, to reach an agreement with the opposing
             party to resolve the motion, as the Debtors have done with all such other
             motions filed during these chapter 11 cases.

      iii.   Debtors’ Motion to Proceed in State Court Action and Interlocutory
             Appeal. SN is a plaintiff in a state court action (the “Terra Action”)
             currently pending against Terra Energy Partners LLC and certain individual
             defendants (collectively, the “Terra Defendants”). On February 18, 2020,
             the Debtors filed the Debtors’ Motion to Proceed in the State Court Action
             and Interlocutory Appeal, or in the Alternative, Motion to Lift the Automatic
             Stay [Docket No. 975] in order to obtain an order of the Court authorizing
             (a) the Terra Action and (b) an interlocutory appeal of the Terra Defendant’s
             motion to dismiss claims to proceed, or in the alternative, lifting the
             automatic stay. SN asserts claims against the Terra Defendants for, among
             other things, misappropriation of trade secrets, breach of fiduciary duties
             and breach of contract, with potential damages in excess of $100 million.




                                       8
       Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 9 of 21




       7.       As evidenced by the above activities, the Debtors have made substantial progress

in pursuing a value-maximizing restructuring and administering their chapter 11 cases since the

Court’s initial extension of their Exclusive Periods. The facts of these cases establish ample cause

for an extension of their Exclusive Periods to provide additional time for the Debtors to propose,

solicit, and ultimately confirm a plan of reorganization, without the disruption, distraction,

significant additional cost and delay that would result if the Court were to deny the Debtors’ request

to extend the Exclusive Periods. Accordingly, the Debtors seek a 90-day extension, the second

extension sought by the Debtors, of the Exclusive Periods and submit that such an extension is

reasonable and warranted under the circumstances.

                                          Relief Requested

       8.       By this Motion, the Debtors seek entry of an order, substantially in the form

attached hereto, (i) extending, by 90 days, to and including June 8, 2020, the Exclusive Plan Filing

Period, and (ii) extending for a corresponding period, to and including August 6, 2020, the

Exclusive Plan Solicitation Period, without prejudice to the Debtors’ right to seek further

extensions of the Exclusive Periods.

                                       Jurisdiction and Venue

       9.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a

core proceeding pursuant to 28 U.S.C. § 157(b). The Debtors confirm their consent, pursuant to

Bankruptcy Rule 7008, to the entry of a final order by the Court in connection with this Motion to

the extent that it is later determined that the Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

       10.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.




                                                   9
      Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 10 of 21




       11.     The basis for the relief requested herein is Bankruptcy Code section 1121,

Bankruptcy Rule 9006, Bankruptcy Local Rule 9013-1 and the Complex Case Procedures.

                                            Background

       12.     SN, a publicly-owned Delaware corporation headquartered in Houston, Texas,

together with its direct and indirect Debtor and non-Debtor subsidiaries and affiliates, is an

independent exploration and production company focused on the acquisition and development of

U.S. onshore oil and natural gas resources. The Debtors’ principal operations are conducted in

Texas, and the Debtors’ primary assets are located in the Eagle Ford Shale in South Texas, where

they have historically been recognized as an industry-leading operator. In addition to their assets

in the Eagle Ford Shale, the Debtors, along with certain of their non-Debtor subsidiaries, also hold

certain other producing properties and undeveloped acreage, including in the Tuscaloosa Marine

Shale in Mississippi and Louisiana as well as other locations in Louisiana and Texas. The Debtors

operate most of their oil and natural gas assets.

       13.     Additional information regarding the circumstances leading to the commencement

of these chapter 11 cases and information regarding the Debtors’ businesses and capital structure

is set forth in the Declaration of Cameron W. George, Executive Vice President and Chief Financial

Officer of Sanchez Energy Corporation, in Support of Chapter 11 Petitions and First Day Motions

(the “First Day Declaration”) [Docket No. 16].

       14.     On the Petition Date, each of the Debtors filed a voluntary petition with the Court

under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their businesses and

manage their property as debtors and debtors in possession pursuant to Bankruptcy Code sections

1107(a) and 1108. These chapter 11 cases have been consolidated for procedural purposes only

and are being jointly administered pursuant to Bankruptcy Rule 1015(b) [Docket No. 27].




                                                    10
         Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 11 of 21




On August 26, 2019, the Office of the United States Trustee for the Southern and Western Districts

of Texas (the “U.S. Trustee”) appointed the Creditors’ Committee [Docket No. 228].7

                                               Basis for Relief

          15.      Bankruptcy Code section 1121(b) establishes an initial period of 120 days after the

commencement of a chapter 11 case during which only a debtor may file a plan and an additional

60-day period thereafter during which only the debtor may solicit votes for a plan. Currently,

pursuant to the First Exclusivity Extension Order, the Exclusive Plan Filing Period will expire on

March 9, 2020, and the Exclusive Plan Solicitation Period will expire on May 8, 2020. The

Debtors believe it is prudent to seek an extension of the Exclusive Periods to preserve their

exclusive right to file and solicit a plan of reorganization.

          16.      Bankruptcy Code section 1121(d)(1) permits a court to extend a debtor’s

exclusivity “for cause.” Although the Bankruptcy Code does not define “cause,” bankruptcy

courts have discretion to extend exclusivity to promote the orderly, consensual, and successful

reorganization of a debtor’s affairs. See In re Timbers of Inwood Forest Assocs., Ltd., 808 F.2d

363, 372 (5th Cir. 1987) (noting that the meaning of “cause” under section 1121 should be viewed

in context of the Bankruptcy Code’s goal of fostering reorganization); In re Mirant Corp., No. 4-

04-CV-476-A, 2004 WL 2250986, at *2 (N.D. Tex. Sept. 30, 2004) (noting that an extension of

exclusivity is typically granted where “the debtor showed substantial progress had been made in

negotiations toward reorganization”).

          17.      Courts often use the following factors in determining whether “cause” exists to

extend a debtor’s exclusive plan filing period:

                a. the size and complexity of the case;


7
    The U.S. Trustee subsequently filed the Notice of Reconstituted Committee of Unsecured Creditors [Docket No.
    240] on August 30, 2019.


                                                       11
      Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 12 of 21




             b. the need for sufficient time to permit the debtor to negotiate a plan of reorganization
                and prepare adequate information;

             c. whether the debtor has made progress in negotiations with its creditors;

             d. the existence of good faith progress toward reorganization;

             e. whether the debtor is seeking to extend exclusivity to pressure creditors to accede
                to the debtor’s reorganization demands;

             f. whether the debtor has demonstrated reasonable prospects for filing a viable plan;

             g. the fact that the debtor is paying its bills as they become due;

             h. the amount of time which has elapsed in the case; and/or

             i. whether an unresolved contingency exists.

See, e.g., In re New Millennium Mgmt., LLC, No. 13-35719 (LZP), 2014 WL 792115, at *6 (Bankr.

S.D. Tex. Feb 25, 2014) (listing factors relevant to whether “cause” exists to extend exclusivity

periods (citing In re GMG Cap. Partners III, L.P., 503 B.R. 596 (Bankr. S.D.N.Y. 2014)); see also

In re Adelphia Commc’ns Corp., 336 B.R. 610, 674 (Bankr. S.D.N.Y. 2006) (denying motion to

terminate exclusivity based on factors for cause). Not all factors are relevant to every case, and

the existence of even one of the above-listed factors may be sufficient to extend a debtor’s

exclusivity periods. See, e.g., In re Express One Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex.

1996) (listing all nine factors later set forth in Adelphia, but relying on only four as relevant in

determining whether there was “cause” to extend exclusivity).

       18.      There is ample precedent to extend the Debtors’ Exclusive Periods by 90 days, as

the Debtors seek here. See, e.g., In re GenOn Energy, Inc., No. 17-33695 (Bankr. S.D. Tex. Apr.

9, 2018) (granting second extension of exclusive filing period of approximately 8 months for a

total of 18-month exclusive filing period); In re SandRidge Energy, Inc., No. 16-32488 (Bankr.

S.D. Tex. Feb. 8, 2017) (granting second extension of exclusive filing period of approximately 10

months for a total 18-month exclusive filing period); In re Sherwin Alumina Co., LLC, No. 16-


                                                  12
        Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 13 of 21




20012 (Bankr. S.D. Tex. Aug. 23, 2016) (granting second extension of exclusive filing period for

approximately 90 days for total 12-month exclusive filing period); In re UGHS Senior Living, Inc.,

No. 15-80399 (Bankr. S.D. Tex. May 23, 2016) (granting second extension for exclusive filing

period for total 9-month exclusive filing period). Moreover, the relevant factors strongly favor

extensions of the Debtors’ Exclusive Periods.

   I.         The Debtors’ Chapter 11 Cases are Large and Complex

        19.      These cases are large and complex. As of the Petition Date, the Debtors had

approximately $2.275 billion of outstanding funded debt obligations, consisting of (i) borrowings

of approximately $7.9 million in principal amount and a $17.1 million issued and undrawn standby

letter of credit (which was subsequently drawn in December 2019), (ii) $500 million in principal

amount of 7.25% Senior Secured Notes; (iii) $600 million in principal amount of 7.75% Senior

Notes; and (iv) $1.15 billion in principal amount of 6.125% Senior Notes.

        20.      In addition to a large capital structure, the Debtors also have a complex corporate

structure and business operations with thousands of additional stakeholders consisting of vendors,

contractual counterparties, working interest partners, and lessors of mineral and oil interests. See

Tr. of August 13, 2019 Hearing, 25:9:11 (“Mr. Finestone: …[T]his is one of the most aggressively

complex corporate structures that my clients have ever seen.”), 34:21-24 (“Mr. Jenkins: …[T]his

is a complex case with many complex relationships with very many interested parties.”). As a

result, there are numerous active parties in interest in these cases, including, among others, the

Creditors’ Committee, the Ad Hoc Group of Secured Noteholders, the Ad Hoc Group of Unsecured

Noteholders, parties involved in litigation against the Debtors, including Gavilan, and GSO, in its

capacity as preferred equity holder of SN EF UnSub, LP. The Debtors have devoted substantial

time and resources since the Petition Date addressing numerous issues with these parties and will




                                                 13
      Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 14 of 21




continue to do so. As stated above, among other things, the Debtors have (i) submitted a revised

business plan to the Creditors’ Committee, the Ad Hoc Group of Secured Noteholders, and the Ad

Hoc Group of Unsecured Noteholders; (ii) commenced restructuring negotiations; and (iii)

substantially completed their investigation of the Prepetition Liens. Negotiations relating to the

plan of reorganization have been, and will continue to be, complex and contentious. The Debtors

believe that these negotiations will ultimately yield a confirmable, and hopefully fully consensual,

plan of reorganization. While the Debtors are positioned to file a plan of reorganization by the

March 9 deadline under the DIP Facility, this deadline may be extended or the Debtors may be

required to continue negotiations with creditor constituencies even after a plan is filed. Therefore,

the Debtors seek additional time in excess of the current Exclusive Periods to allow these

negotiations to take place and for the Debtors to attempt to build a consensus among stakeholders.

       21.     In addition, the Debtors maintain a complex program for the gathering, transport,

processing and marketing of the hydrocarbon production of the Debtors, and in some cases, of

their working interest partners, and the Debtors require additional time to explore and, as

appropriate, implement certain operational improvements that will benefit the reorganized Debtors

and their creditors. Following the commencement of these chapter 11 cases, the Debtors began an

extensive review and analysis of the Debtors’ existing midstream and marketing agreements with

the goal of optimizing their midstream and marketing program in a manner that maximizes the

overall value of assets for the benefit of stakeholders. This process, which has various complex

legal and operational implications, has continued and intensified during the period following the

entry of the First Exclusivity Extension Order, with the goal of providing the Debtors with

maximum operational efficiency, value and flexibility, and more time is needed to allow the

Debtors to complete this process, in consultation with their stakeholders.




                                                 14
         Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 15 of 21




         22.      Courts have acknowledged that the size and complexity of a debtor’s case alone

may provide cause for extending a debtor’s exclusivity periods. See Express One, 194 B.R. at 100

(approving the debtor’s third exclusivity extension and noting that “the traditional ground for cause

is the large size of the debtor and the concomitant difficulty in formulating a plan of

reorganization”). Here, these chapter 11 cases have sufficient size and complexity to warrant a

further extension of the Exclusive Periods.

   II.         The Debtors Have Made Substantial Progress Towards a Reorganization

         23.      Since entry of the First Exclusivity Extension Order, the Debtors have continued to

make substantial progress in the administration of these chapter 11 cases and have taken concrete

steps toward achieving a plan of reorganization, including following through on their

representation to the Court at the January 8 Hearing that they would present a revised business

plan and illustrative restructuring term sheet to their key creditor constituencies and begin

substantive plan-related negotiations.         The Debtors will continue to negotiate with their

stakeholders and work to build consensus during the extended Exclusive Periods, and the Debtors

believe that the extended Exclusive Periods will give the Debtors the necessary time to achieve

confirmation of a plan of reorganization. As discussed in detail above, the Debtors have, among

other things, since the Court entered the First Exclusivity Extension Order on January 8, 2020:

               a. completed and submitted a revised business plan and illustrative restructuring term
                  sheet to key creditor constituencies, and held separate in-person meetings to discuss
                  the revised business plan with advisors and members of the Creditors’ Committee,
                  advisors to the Ad Hoc Secured Noteholder Group and advisors to the Ad Hoc
                  Unsecured Noteholder Group;

               b. organized and held the February 25 Meeting with the Creditors’ Committee, Ad
                  Hoc Secured Noteholder Group and Ad Hoc Unsecured Noteholder Group to
                  advance plan negotiations;

               c. obtained final approval of the Debtors’ DIP Financing on a consensual basis,
                  alleviating liquidity constraints and providing capital for the benefit of the Debtors’
                  operations;


                                                    15
      Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 16 of 21




             d. continued and intensified their comprehensive review of all midstream and
                marketing agreements with an eye towards providing the Debtors with maximum
                efficiency, value and flexibility in the gathering, transport, processing and
                marketing of hydrocarbons;

             e. continued the investigation of any and all claims or causes of action the Debtors
                may have against SOG, SNMP, or their respective affiliates in connection with
                prepetition transactions with the Debtors;

             f. substantially completed their analysis of the Prepetition Liens and have engaged in
                negotiations with their stakeholders regarding a potential settlement of estate claims
                relating to the Prepetition Liens in conjunction with plan-related negotiations;

             g. prepared for and defended the depositions of members of the Debtors’ current and
                former officers, and have reviewed and produced hundreds of thousands of pages
                of documents, in connection with the Creditors’ Committee’s various discovery
                requests;

             h. engaged in discovery and preparations for the March 9 trial on the Comanche
                Operatorship Dispute;

             i. secured extensions of the time to assume or reject the leases for the Debtors’ three
                office locations until the earlier of June 30, 2020, or the effective date of any plan
                of reorganization; and

             j. obtained approval of the Debtors’ claims procedures and begun the intensive
                process of analyzing hundreds of proofs of claim filed in these chapter 11 cases.

       24.      The Debtors submit that the progress the Debtors have achieved to date in the

administration of the chapter 11 cases and the substantial steps taken towards negotiating a plan of

reorganization with stakeholders constitutes ample cause to extend the Exclusive Periods. See In

re Mirant Corp., 2004 WL 2250986, at *2 (Bankr. N.D. Tex. Sept. 30, 2004) (noting that an

extension of exclusivity is typically granted where “the debtor showed substantial progress had

been made in negotiations toward reorganization”); In re Tribune Co., No. 08-13141 (Bankr. D.

Del. Dec. 7, 2009), Tr. of Dec. 7, 2009 Hearing, 70:2-4 (extending exclusivity based, in part, on

the fact that “there are ongoing discussions, which may or may not result in a global resolution.”).




                                                  16
      Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 17 of 21




   III.         The Debtors Are Not Pressuring Creditors by Requesting an Extension of the
                Exclusive Periods

          25.      The requested extension of the Exclusive Periods is intended to provide the Debtors

with a limited amount of additional time, 90 days, to continue negotiations and the formulation of

a plan of reorganization that maximizes value for their key economic stakeholders, and is not

intended to pressure creditors, or hold the creditors hostage in a non-consensual process, to accede

to the Debtors’ demands. To the contrary, the Debtors have consistently made efforts to work

constructively with their key creditor constituencies to build consensus and will continue to do so

during the extended Exclusive Periods. This is evidenced by the fact that since the entry of the

First Exclusivity Extension Order, the Debtors have shared the revised business plan and

illustrative restructuring term sheet with the Creditors’ Committee, Ad Hoc Unsecured Noteholder

Group, and the Ad Hoc Secured Noteholder Group and solicited feedback from each of these

parties. In addition, the Debtors have invested a substantial amount of time and effort in holding

hours-long in-person meetings, including the February 25 Meeting noted above, with each of these

parties and responding to their substantial diligence requests regarding the business plan and term

sheet. The Debtors fully intend to continue to work constructively with their key stakeholder

groups as negotiations continue at the critical plan formulation phase.

   IV.          The Debtors Are Paying Their Bills as They Come Due

          26.      As set forth in the Debtors’ monthly operating reports for August, September,

October, November, and December 2019 [Docket Nos. 492, 586, 657, 786, and 905], the Debtors

have made over $915 million in postpetition disbursements. These significant postpetition

disbursements evidence the Debtors’ continued payment of their obligations to their vendors,

working interest partners, lessors of mineral and other interests and other creditors in the ordinary

course of business or as otherwise permitted by orders of the Court.



                                                   17
        Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 18 of 21




   V.         An Extension of the Exclusive Periods is in the Best Interests of All Parties in
              Interest

        27.      Extending the Debtors’ Exclusive Periods benefits all parties in interest by

preventing the drain on time and resources that inevitably occurs when multiple parties with

diverging interests vie for consideration of their own respective plans. The Debtors and their

advisors have been, and continue to work, tirelessly to have a plan of reorganization on file by the

current deadline under the DIP Facility of March 9, or as soon as possible thereafter if more time

is needed by the Debtors and such deadline is extended by the DIP Lenders. Thereafter, the

Debtors will continue to work, as necessary, to build consensus among their creditor constituencies

and to achieve a fully consensual confirmation, if possible. As discussed above, the Debtors have

(i) developed and shared with their key creditor constituencies a revised business plan with

supporting details; (ii) submitted an illustrative term sheet to these same parties setting forth a plan

structure in an effort to encourage negotiations; (iii) met with the principals and/or advisors to their

key creditor constituencies about the business plan and provided substantial follow-up diligence;

and (iv) held the February 25 Meeting.          Further, the appointment of an experienced and

independent CRO has provided interested parties with additional confidence in the Debtors’

process, and the Debtors are confident a plan of reorganization will be filed, and confirmed, during

the extended Exclusive Periods.

        28.      Moreover, no party in interest has yet indicated that it would somehow be able to

propose an alternative that would in any way benefit, or accelerate, the restructuring process at

hand, as opposed to engaging with the Debtors on a potentially consensual plan of reorganization.

To the contrary, the Debtors have and continue to act as an “honest broker” for all parties in interest

in these cases and are committed to continuing to engage in good faith plan negotiations with all

key stakeholders and work to build consensus. Therefore, the Debtors submit that all parties



                                                  18
       Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 19 of 21




benefit from and will continue to benefit from the stability and predictability that the centralized

process maintained by the Debtors provides.

        29.     Lastly, even if the Court grants this Motion and extends the Exclusive Periods,

nothing prevents any party from later arguing that cause exists to terminate the Debtors’

exclusivity, should such cause arise. Accordingly, an extension of the Exclusive Periods will not

prejudice parties in interest and, in fact, is in the best interests of the Debtors’ estates, creditors and

all other parties in interest.

                                                 Notice

        30.     Notice of this Motion has been provided by email, facsimile, or first class mail to:

(i) the Office of the United States Trustee for the Southern and Western Districts of Texas; (ii)

counsel to the Official Committee of Unsecured Creditors, Milbank LLP; (iii) the holders of the

30 largest unsecured claims against the Debtors (on a consolidated basis); (iv) counsel to Royal

Bank of Canada, Thompson & Knight LLP; (v) counsel to the DIP Agent and Notes Trustee,

Arnold & Porter Kaye Scholer LLP; (vi) counsel to the Secured Notes Ad Hoc Group, Morrison

& Foerster LLP; (vii) counsel to the Unsecured Notes Ad Hoc Group, Quinn Emanuel Urquhart &

Sullivan LLP; (viii) counsel to Sanchez Oil & Gas Corporation, Haynes and Boone, LLP; (ix) the

United States Attorney’s Office for the Southern District of Texas; (x) the Internal Revenue

Service; (xi) the United States Securities and Exchange Commission; (xii) the Environmental

Protection Agency and similar state environmental agencies for states in which the Debtors

conduct business; (xiii) the state attorneys general for states in which the Debtors conduct business;

and (xiv) any party that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors

submit that, in light of the nature of the relief requested, no other or further notice need be given.




                                                    19
         Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 20 of 21




          WHEREFORE, the Debtors respectfully request entry of an order, substantially in the form

  of the Order filed with this Motion, granting the relief requested herein and granting such other

  relief as is just and proper.

Houston, Texas
Dated: February 26, 2020

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                             AKIN GUMP STRAUSS HAUER & FELD LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)        Marty L. Brimmage, Jr. (TX Bar No. 00793386)
Elizabeth Freeman (TX Bar No. 24009222)           Lacy M. Lawrence (TX Bar No. 24055913)
1401 McKinney Street, Suite 1900                  2300 N. Field Street, Suite 1800
Houston, Texas 77010                              Dallas, Texas 75201
Telephone: (713) 752-4284                         Telephone: (214) 969-2800
Facsimile: (713) 308-4184                         Facsimile: (214) 969-4343
mcavenaugh@jw.com                                 mbrimmage@akingump.com
efreeman@jw.com                                   llawrence@akingump.com

Counsel for the Debtors and                       - and -
Debtors in Possession
                                                  Ira S. Dizengoff (pro hac vice)
                                                  Lisa Beckerman (pro hac vice)
                                                  Jason P. Rubin (pro hac vice)
                                                  One Bryant Park
                                                  New York, New York 10036
                                                  Telephone: (212) 872-1000
                                                  Facsimile: (212) 872-1002
                                                  idizengoff@akingump.com
                                                  lbeckerman@akingump.com
                                                  jrubin@akingump.com
                                                  nmoss@akingump.com

                                                  - and -

                                                  James Savin (pro hac vice)
                                                  2001 K Street, N.W.
                                                  Washington, D.C. 20006
                                                  Telephone: (202) 887-4000
                                                  Facsimile: (202) 887-4288
                                                  jsavin@akingump.com

                                                  Counsel for the Debtors and
                                                  Debtors in Possession




                                                 20
      Case 19-34508 Document 998 Filed in TXSB on 02/26/20 Page 21 of 21




                                      Certificate of Service

        I certify that on February 26, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                     /s/ Matthew D. Cavenaugh
                                                     Matthew D. Cavenaugh




                                                21
